                                         Case 3:20-cv-00734-WHA Document 150 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                  Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 149
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Gaby’s Bags has sufficiently articulated a basis for having a two-tiered protective order,
                                  14   with one tier being “Confidential” and the other being “Highly Confidential – Attorneys’ Eyes
                                  15   Only.” The Court orders Gaby’s Bags to submit its proposed protective order as a proposed order
                                  16   (not a stipulated proposed order, which it is not) after removing footnote 3.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: August 31, 2020
                                  21
                                                                                                    THOMAS S. HIXSON
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
